DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 2/24/2021. 
The application contains 1-4 claims; all have been examined. 
Claim objections have been withdrawn as necessitated by the claim amendments.
Previous rejections under 35 USC § 103 have been withdrawn as necessitated by the claim amendments.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 20190034894), in view of Peterson et al. (US 20170357627) , Zhu (US 20120163664), Liu (US 20160275346) and Jones et al. (US 8948490).

In regards to claims 1 and 3, Walia teaches a method for efficient data entry in a field of a form displayed on a mobile device screen comprising (see abstract and at least para 76; data transfer by means of filling in form on a device taking information from a document): selecting a camera function using a camera selector; taking a picture of information (see FIG. 16 and at least para 45, 76; using a camera to capture an image of a document, “adapted to provide a control to invoke a data capture from a document, particularly an image”); extracting selectable text from said picture and displaying said selectable text in said data entry screen; selecting a one or more elements from said selectable text (para 76; “the image of the document may be processed to recognize text characters. Such processing may be performed to permit selection of the text in the GUI displaying the document on a display device”); inserting said one or more element from said selectable text into said field (para 76; “In a form to be completed a user may tap a field (or right click therein using a pointer device (mouse) to invoke a control interface such as for pasting data. One control may invoke a "copy/paste from image" option”).  
Walia doesn’t specifically teach displaying, on said device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen.
Peterson teaches displaying, on said device screen, at least two sections, wherein a first section displays said form and a second section displays a data entry screen; (see FIG. 9B and at least para 260; a form filling interface that based on user contact of a field opens a soft keyboard, thus providing at that point two sections showing the form with its fields and the second with the soft keyboard – data entry-).

Walia as modified by Peterson do not specifically teach selecting a camera function from said data entry screen.
However, Zhu teaches selecting a camera function from said data entry screen (see at least para 126 and FIG. 10; teaches selecting a camera function from within the soft keyboard screen area).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Zhu for accessing a camera function within the keyboard gui with the teachings of Walia as modified by Peterson, since doing so would improve the system by providing a fast and easy way to access the camera functionality as needed by the user.
Walia teaches selecting a camera function using a camera selector (see FIG. 16 and at least para 45, 76; using a camera to capture an image of a document, “adapted to provide a control (camera selector) to invoke a data capture from a document, particularly an image”),  doesn’t specifically teach selecting a camera function, in a data recognition mode.
Liu teaches a data recognition mode (see para 52, OCR or text recognition process conducted in parallel with the document image capture).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Liu with the teachings of Walia as modified by Peterson, since doing so would improve the system taught by Walia by having a data recognition process active and work at the same time when a camera function is activated, thus having the recognition mode always present which in turn facilitates and speeds the process by elimination additional manual inputs from the user. 

Jones teaches cropping and rotationally correcting text (see col 26 lines 58 to col 28 line 13, teaches that the OCR algorithm crops and rotates the images that contain text the when processing the scanned image in order to properly analyze, identify and extract the text for further use).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings of Jones the teachings of Walia as modified by Peterson, since doing so would improve the OCR process and further use of the extracted text.

In regards to claim 2 and 4, Walia teaches wherein said elements are not collocated on the picture and further comprising merging said elements to fill said field (see para 76; the elements are selected and after the items have been identified they are paste to the form).


Response to Arguments
Applicant's arguments file 2/24/2021 have been fully considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario M Velez-Lopez whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144